United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3387
                         ___________________________

                          The Satanic Temple; Mary Doe

                       lllllllllllllllllllllPlaintiffs - Appellants

                                           v.

Mike Parson, Governor of the State of Missouri1; Josh Hawley, Attorney General
                           of the State of Missouri

                       lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: September 20, 2017
                             Filed: August 28, 2018
                                  [Unpublished]
                                 ____________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ____________

PER CURIAM.

      The Satanic Temple and member Mary Doe filed suit against executive officers
of the state of Missouri (the “Appellees”) alleging five state-mandated abortion


      1
       Governor Parson is automatically substituted for his predecessor under Federal
Rule of Appellate Procedure 43(c)(2).
advisories and procedures (sometimes referred to as the “Missouri Tenets”) under
Mo. Rev. Stat. §§ 188.027.1(2), 188.027.1(4), 188.027.3, and 188.027.12 (2014)
(current version at Mo. Rev. Stat. § 188.027 (2017)) violate their rights under the
Establishment and Free Exercise Clauses of the First Amendment. The district court2
granted Appellees’ motion to dismiss for lack of jurisdiction under Fed. R. Civ. P.
12(b)(1). We affirm.

       According to the complaint, “The Satanic Temple is an association of
politically aware Satanists, secularists and advocates for individual liberty.” Mary
Doe is a member of The Satanic Temple and a resident of the state of Missouri. After
becoming pregnant, she sought an abortion in St. Louis, Missouri. She complied with
certain state-mandated procedures, which the complaint alleges constituted direct and
unwelcome personal contact with religion, in violation of the Free Exercise and
Establishment Clauses. After receiving the abortion, she filed this lawsuit in federal
court seeking a series of declarations, an injunction, and attorneys’ fees and costs.
We review de novo the district court’s dismissal of the complaint. Key Med. Supply,
Inc. v. Burwell, 764 F.3d 955, 961 (8th Cir. 2014).

       “Article III of the Constitution confines the federal courts to adjudicating actual
‘cases’ and ‘controversies.’” Red River Freethinkers v. City of Fargo, 679 F.3d 1015,
1022 (8th Cir. 2012) (citation omitted) (quoting U.S. Const. art. III, § 2, cl. 1.). “The
usual rule in federal cases is that an actual controversy must exist at [all] stages of
appellate or certiorari review, and not simply at the date the action is initiated.” Roe
v. Wade, 410 U.S. 113, 125 (1973); see also Missourians for Fiscal Accountability
v. Klahr, 830 F.3d 789, 795 (8th Cir. 2016) (noting generally that the “requisite
personal interest that must exist at the commencement of the litigation (standing)
must continue throughout its existence (mootness)” (citation omitted)). Mary Doe


      2
       The Honorable Judge Henry E. Autry, United States Judge for the Eastern
District of Missouri.

                                           -2-
“bears the burden of showing that [s]he has standing for each type of relief sought.”
Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009).

       Here, Mary Doe was not pregnant at the date the action was initiated3 and seeks
only prospective relief. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61
(1992) (establishing that “the irreducible constitutional minimum of standing contains
three elements”: (1) “injury in fact,” (2) “a causal connection between the injury and
the conduct complained of,” and (3) a likelihood “that the injury will be ‘redressed
by a favorable decision’” (citations omitted)); see also Summers, 555 U.S. at 493 (for
plaintiffs seeking injunctive relief, “it must be likely that a favorable judicial decision
will prevent or redress the injury”). Mary Doe therefore lacks constitutional standing.
Additionally, although “[p]regnancy provides a classic justification for a conclusion
of nonmootness,” the doctrine does not apply here because she did not first establish
standing. Compare Roe, 410 U.S. at 125 (finding standing and nonmootness for a
plaintiff who was pregnant when she filed suit and later obtained an abortion) with
Roe at 127–29 (finding no standing for additional plaintiffs who were not pregnant
when they filed suit); see also Klahr, 830 F.3d at 795.




      3
        The Satanic Temple has two similar matters, involving identical or similar
parties and arguments, pending in state court and federal court. On January 23, 2018,
the Supreme Court of Missouri heard oral arguments between the parties and has not
yet released its opinion. See Doe v. Greitens, No. SC96751 (Mo. Jan. 23, 2018).
There, Mary Doe (the same plaintiff as in the present case) was pregnant at the time
she filed suit. On February 28, 2018, Judy Doe filed a complaint in U.S. District
Court for the Eastern District of Missouri against Appellees and certain named and
unnamed doctors. See generally Complaint, Doe v. Greitens, No. 4:18-cv-00339
(E.D. Mo. Feb. 28, 2018). There the complaint alleges Judy Doe was pregnant at the
time she filed suit. As of August 23, 2018, the district court has not yet ruled on the
defendants’ motion to dismiss for failure to state a claim under Fed. R. Civ. P.
12(b)(6).

                                           -3-
      As Mary Doe does not have standing to sue in her own right, and there are no
other named members in the complaint, The Satanic Temple failed to demonstrate
associational standing. See Red River Freethinkers, 679 F.3d at 1022 (noting that an
association “has standing to bring suit on behalf of its members when: (a) its members
would otherwise have standing to sue in their own right”).

      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                         -4-